Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 4/6/2021.
Claims 1-3 and 5-19 are pending in this Office Action.

Response to Arguments
3.	Applicant’s response regarding to “and/or” language of claim 12 is persuasive; therefore, the recited “and/or” language in claim 12 is proper.
Allowable Subject Matter
4.	Claims 1-3 and 5-19 are allowed.

Examiner’s Statement of Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
	Boleslaw Szewczyk (US 8,225,197) discloses: rendering a screenshot of a webpage into a Document Object Model (DOM) tree.  The DOM tree may include any convention for representing the objects that may be rendered in the webpage.  The DOM tree may include any number of DOM nodes that correspond to one or more (Fig. 1 with associated text; Col. 4, lines 16-42).
	Palanichamy et al. (US 2018/0052992) discloses receiving a webpage with a browser and parsing the webpage with the browser to obtain subcomponents from the webpage. The browser identifies whether there is an indication that one or more subcomponents of the webpage are potentially malicious, and when there is an indication that the one or more subcomponents of the webpage are malicious, the browser loads the one or more of the subcomponents of the webpage in an auto-sandbox instance for isolated execution by the browser (abstract).
	Aviv Grafi (US 9,922,191) discloses conventional tools for identifying malicious content implement behavior-based techniques or heuristics to identify characteristics of known malicious content or other suspicious activity or behavior. One such technique implements a "sandbox," (e.g., a type of secured, monitored, or virtual operating system environment) which can be used to virtually execute untested or untrusted programs, files, or code without risking harm to the host machine or operating system (Col.1, lines 51-59).  
A process for modifying received original input content, which may include an input file or document received in an electronic communication, such as electronic mail or accessed via a web browser to disarm or neutralize or otherwise prevent malicious (Fig. 3 with associated text).
	Sakata et al. (US 8601565) discloses parsing data intended for a recipient to construct a DOM tree; filtering DOM tree nodes using a white list and reconstruct the data from the white-list rendering to pass the reconstructed data to the intended recipient (Figs. 3 and 5 with associated text).
Regarding independent claims 1 and 19, the prior art of record individually or in combination does not teach or render obvious the limitations “wherein running the render engines includes running multiple render engines in respective sandboxes, wherein the client device enables a first render engine running in a first sandbox to access data of a second render engine running in a second sandbox responsive to the first render engine and the second render engine referencing content solely from a same web domain, and wherein the client device prevents the first render engine from accessing data of a third render engine in a third sandbox responsive to the first render engine and the third render engine referencing content from different web domains.”
Regarding independent claim 18, the prior art of record individually or in combination does not teach or render obvious the limitations “wherein the control circuitry constructed and arranged to split the DOM tree into multiple DOM instances is further constructed and arranged to traverse a set of nodes of the DOM tree and, for each current node of the set of nodes of the DOM tree, (i) query the policy engine, the querying specifying the current node of the DOM tree, (ii) receive, from the policy engine in response to the querying, an action indicator that indicates a security action to be performed on the current node in accordance with the policy, (iii) assign, based at 
Therefore, independent claims 1, 18 and 19 are allowed.
Dependent claims 2, 3, and 5-17 are allowed as they depend from the allowable independent claim 1.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/THANH LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495